

Exhibit 10(k)






















MSA SUPPLEMENTAL SAVINGS PLAN




















As Amended and Restated Effective January 1, 2003





--------------------------------------------------------------------------------





MSA SUPPLEMENTAL SAVINGS PLAN








TABLE OF CONTENTS
Article
 
Preamble
 
Page
ARTICLE I
 
Definitions
 
4


ARTICLE II
 
Participation
 
11


ARTICLE III
 
The Supplemental Account
 
11


ARTICLE IV
 
Participant-Direction of Investment.
 
15


ARTICLE V
 
Vesting
 
17


ARTICLE VI
 
Distribution of Benefits
 
18


ARTICLE VII
 
General Provisions
 
20


APPENDIX A
 
 
 
 
APPENDIX B
 
 
 
 







--------------------------------------------------------------------------------



MSA SUPPLEMENTAL SAVINGS PLAN
Mine Safety Appliances Company (the "Company") hereby amends and restates this
MSA SUPPLEMENTAL SAVINGS PLAN (the "Plan") effective January 1, 2003 as provided
below.
WHEREAS, the Company maintains the MSA Retirement Savings Plan (the "Retirement
Savings Plan") for the benefit of the its employees; and
WHEREAS, the Retirement Savings Plan is a qualified plan under Section 401(a) of
the Internal Revenue Code of 1986, as amended (the "Code") and provides for
elective deferrals up to 25% of compensation as permitted under Code Section
401(k) and matching contributions of 50% of each dollar deferred up to a maximum
of 8% of compensation as permitted under Code Section 401(m); and
WHEREAS, the Company first adopted the Plan effective January 1, 1987 to provide
benefits to certain executive employees that could not be provided under the
Retirement Savings Plan on account of Code Section 415; and
WHEREAS, the Plan was amended and restated effective January 1, 1997 to include
additional benefits for participants on account of the application of other
qualified plan limits under the Retirement Savings Plan; and
WHEREAS, the Plan was most recently amended and restated effective December 1,
1999, to make certain changes regarding the investment of funds allocated under
the Plan and to provide protection to participants in the event of a change in
control of the Company; and
WHEREAS, the Company desires to amend and restate the Plan to provide additional
flexibility with regard to the elections to defer and receive benefits under the
Plan and to make certain other changes.
NOW THEREFORE, the Plan is hereby amended and restated as follows:




--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS
Unless otherwise specifically defined in this Article I or where a term first
appears in this Plan, all capitalized terms used in this Plan shall have the
same meanings as are ascribed to them under the Company's Retirement Savings
Plan.
1.1    "Administrator" means the Retirement Savings Plan Committee, as appointed
by the Board from time to time, unless the Board shall expressly appoint another
Administrator. The Administrator may, by written notice of appointment delivered
to any other person or persons (whether legal or natural), designate and
allocate any fiduciary responsibility to such other person or persons, who may
also serve in more than one fiduciary capacity with respect to the Plan.
1.2
"Amendment Effective Date" means January 1, 2003.

1.3    "Beneficiary" means the person or persons designated by a Participant (in
accordance with procedures established by the Administrator) to receive the
value of his Supplemental Account in the event of his death prior to receipt of
all benefits due hereunder, or, if no such person is designated by a
Participant, Beneficiary means the person or persons designated by the
Participant under the provisions of the Retirement Savings Plan to receive the
value of his account thereunder in the event of his death prior to receipt of
all benefits due thereunder.
1.4    "Board" means the Board of Directors of Mine Safety Appliances Company,
or any successor thereto.
1.5    "Bonus" means the annual Coordinating Committee Bonus, if any paid by the
Company. The term Bonus shall not include any other bonuses paid by the Company.










--------------------------------------------------------------------------------



1.6    "Change in Control" of the Company shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:
(I)    any Person (as defined in this Section 1.5) is or becomes the Beneficial
Owner (as defined in this Section 1.5), directly or indirectly, of securities of
the Company (not including in the securities beneficially owned by such Person
any securities acquired directly from the Company or its Affiliates (which term
shall have the meaning set forth in Rule 12b-2 promulgated under Section 12 of
the Exchange Act, as defined in this Section 1.5)) representing thirty percent
(30%) or more of the combined voting power of the Company's then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (i) of paragraph (III) below;
or
(II)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on May 7, 2002,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on May 7, 2002, or whose appointment,
election or nomination for election was previously so approved or recommended;
or






--------------------------------------------------------------------------------



(III)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (i)
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
fifty-one percent (51%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company's then outstanding securities; or
(IV)the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least fifty-one percent (51%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.




--------------------------------------------------------------------------------



"Exchange Act" shall mean the Securities and Exchange Act of 1934, as amended
from time to time.
"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (v) any
individual or entity [including the trustees (in such capacity) of any such
entity which is a trust] which is, directly or indirectly, the Beneficial Owner
of securities of the Company representing five percent (5%) or more of the
combined voting power of the Company's then outstanding securities immediately
before the Amendment Effective Date or any Affiliate of any such individual or
entity, including, for purposes of this Plan, any of the following: (A) any
trust (including the trustees thereof in such capacity) established by or for
the benefit of any such individual; (B) any charitable foundation (whether a
trust or a corporation, including the trustees or directors thereof in such
capacity) established by any such individual; (C) any spouse of any such
individual; (D) the ancestors (and spouses) and lineal descendants (and spouses)
of such individual and such spouse; (E) the brothers and sisters (whether by the
whole or half blood or by adoption) of either such individual or such spouse; or
(F) the lineal descendants (and their spouses) of such brothers and sisters.
1.7
"Claimant" has the meaning given it in Section 7.2 hereof.

1.8    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.
1.9    "Code Limitations" means the limitation of Code Section 401(a)(17)
restricting the contributions of a Participant or the Company under the
provisions of the Retirement Savings Plan.
1.10    "Company" means Mine Safety Appliances Company, a Pennsylvania
corporation, and, except in determining under Section 1.5 hereof whether or not
any Change in Control of the Company has occurred, any successor thereto. For
purposes of this Plan (except in determining under Section 1.5 hereof whether or
not any Change in Control of the Company has occurred), any subsidiary or
affiliate of Mine Safety Appliances Company whose employees participate in the
Retirement Savings Plan shall be included within the definition of "Company."




--------------------------------------------------------------------------------



1.11    "Compensation" means the compensation of a Participant as defined in the
Retirement Savings Plan for purposes of calculating Employee Contributions, but
without regard to the limit on such compensation otherwise required by Code
Section 401(a) (17).
1.12    "Deferral Election" means a "salary reduction agreement" or "bonus
deferral agreement" between an Eligible Employee and the Company, as described
in Sections 3.1 and 3.2 hereof.
1.13    "Distribution Election" means the election to receive benefits under the
Plan in an alternative form as provided in Section 6.2 of the Plan. The election
must be in writing in the form provided in Appendix B to the Plan and delivered
to the Administrator.
1.14    "Eligible Employee" means an Employee who participates in the Retirement
Savings Plan and whose Employee Contributions, and/or any Company Matching
Contributions with respect thereto, are restricted by the application of a Code
Limitation, and also includes other Employees as designated by the Administrator
as eligible to participate in the Plan and who are members of a select group of
management or highly compensated employees.
1.15    "Investment Funds" means the separate investment vehicles designated by
the Administrator in which the amounts in a Participant's Supplemental Account
can be deemed invested, at the election of the Participant in accordance with
Article IV hereof.
1.16    "Participant" means an individual who, as an Eligible Employee,
participated in the Plan prior to the Amendment Effective Date and/or files a
Deferral Election with respect to Compensation in accordance with Section 3.1 or
3.2 hereof. An individual who becomes a Participant continues to be a
Participant until the entire amount of his benefit hereunder has been
distributed.
1.17    "Payment Date" means the date selected by the Participant for the
commencement of all or a portion of the Participant's benefits under the Plan.
The Payment Date may be either the Participant's termination date or a specified
date selected by the Participant. The specified date may be a date during which
the Participant is still an Employee, or may be a date subsequent to the
Employee's retirement. If the date is during the time the Participant is still
an employee, the distributions shall be based on the value of the Employee's
Supplemental Account as of the specified Payment Date and shall not affect the
allocation of future amounts to the Participant's Supplemental Account. The
election to receive benefits on a Payment Date shall be in writing and submitted
to the Administrator in the form provided in Appendix A to the Plan.




--------------------------------------------------------------------------------



1.18    "Plan" means this MSA Supplemental Savings Plan as in effect from time
to time.
1.19    "Retirement Savings Plan" means the MSA Retirement Savings Plan as in
effect from time to time.
1.20    "Supplemental Account" means the unfunded bookkeeping accounts
established and maintained in accordance with Article III hereof to record the
contributions deemed to be made by the Participant and the Company for each
year, as well as the earnings, gains and losses thereon, expenses allocable
thereto, distributions therefrom and other reductions in value thereof. The
Supplemental Accounts for each year shall be comprised of two bookkeeping
sub-accounts, the Supplemental Employee Contributions Account and the
Supplemental Company Matching Contributions Account, as described in Article III
hereof.
1.21    "Unforeseeable Emergency" means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.
1.22
"Valuation Date" means every business day.

ARTICLE II
PARTICIPATION
2.1    An Eligible Employee who is a Participant in this Plan immediately prior
to the Amendment Effective Date shall continue to be a Participant as of the
Amendment Effective Date. Any other Eligible Employee who files a Deferral
Election in accordance with Section 3.1 or 3.2 hereof shall become a Participant
in this Plan as of the date provided in such Deferral Election (unless already a
Participant herein).




--------------------------------------------------------------------------------



ARTICLE III
THE SUPPLEMENTAL ACCOUNT
3.1    Deferral Election and Supplemental Employee Contributions.
(a)Excess Salary Reduction Agreement. An Eligible Employee may elect to execute
salary reduction agreement with the Company (a "Deferral Election") to defer a
portion of his Compensation in excess of the Code Limitation during a stated
deferral period by a specified percentage not exceeding eight percent (8%)
(hereafter in this Article III, the "Elected Percentage") and to credit such net
reduction as Supplemental Employee Contributions to the Supplemental Employee
Contributions Account portion of the Supplemental Account of the Eligible
Employee.
(b)Salary Reduction Agreement. An Eligible Employee may also elect to execute a
Deferral Election with the Company to defer an additional portion of his
Compensation during a stated deferral period and to credit such net reduction as
Supplemental Employee Contributions to the Supplemental Employee Contributions
Account portion of the Supplemental Account of the Eligible Employee.
(c)Salary Deferral Elections. The Salary Deferral Elections set forth in
paragraphs (a) and (b) above must be filed with the Administrator before the
beginning of the relevant deferral period. The timely-filed Deferral Election
shall become effective on the first day of the deferral period set forth in such
Deferral Election, which deferral period (except as provided in Section 3.2
hereof) shall be a complete calendar year. Such Deferral Election shall be
effective to defer Compensation relating to the Participant's services performed
in such calendar year. A Deferral Election with respect to Compensation during a
calendar year cannot be altered or revoked during that calendar year and must be
made each calendar year. Amounts credited to the Participant's Supplemental
Employee Contributions Account prior to the effective date of any new Deferral
Election will not be affected.




--------------------------------------------------------------------------------



(d)Bonus Deferrals. An Eligible Employee may elect to execute a Deferral
Election with the Company under which the Employee agrees to reduce his Bonus
from the Company by a stated percentage or dollar amount, and to credit such
reduction as Supplemental Employee Contributions to the Supplemental Employee
Contributions Account portion of the Supplemental Account of the Eligible
Employee. This Deferral Election shall be irrevocable with respect to any and
all Bonuses declared during a calendar year and must be filed with the
Administrator before the earlier of December 31, of the year in which the Bonus
is based, or the date the Bonus is both ascertainable and allocated to the
credit of the Eligible Employee. The minimum amount of deferral for a calendar
year shall be the lesser of $5,000 or 5% of the annual Bonus award. The deferral
of a Bonus under this paragraph (d) shall apply after the deferral on such
amount, if any under paragraphs (a) and (b) above.
3.2    Some Mid-Year Elections Permitted. In the first calendar year in which an
Employee becomes an Eligible Employee (or (i) in the calendar year in which a
former Employee who has returned to the Company's employ becomes an Eligible
Employee (whether or not he was an Eligible Employee during a previous period of
employment) or (ii) in the calendar year in which a former Eligible Employee who
continued as an Employee (but ceased to be an Eligible Employee and no longer
has a Deferral Election in effect) again becomes an Eligible Employee), he may
make and file a Deferral Election within thirty days after he becomes an
Eligible Employee as to Compensation for services performed during such calendar
year subsequent to filing the Deferral Election.
3.3    Supplemental Company Matching Contributions. The Employer shall credit as
Supplemental Company Matching Contributions to the Supplemental Company Matching
Contributions Account portion of the Supplemental Account of each Participant
who has Supplemental Employee Contributions credited to his Supplemental Account
pursuant to a salary reduction agreement for a calendar year Supplemental
Company Matching Contributions with respect to such calendar year equal to fifty
percent (50%) of the result of subtracting the aggregate amount of Company
Matching Contributions credited to the Participant's account under the
Retirement Savings Plan with respect to such calendar year from the lesser of
the Elected Percentage of salary reduced pursuant to a salary reduction
agreement or eight percent (8%) of Compensation. There shall be no Matching
Contributions made with respect to a Bonus deferral election pursuant to Section
3.1(b) of this Plan.




--------------------------------------------------------------------------------



3.4    Earnings and Expenses for a Supplemental Account. All Supplemental
Employee Contributions and Supplemental Company Matching Contributions credited
to a Participant's Supplemental Account shall be treated as though invested and
reinvested only in Investment Funds selected (or deemed selected) by such
Participant pursuant to Article IV hereof. A pro-rata portion of all dividends,
interest gains and distributions of any nature earned in a given period in
respect of an Investment Fund in which the Supplemental Account is treated as
investing shall be credited to the Supplemental Account, such credit to be
calculated by multiplying all such dividends, interest gains and distributions
by a fraction, the numerator of which is equal to the portion of the
Supplemental Account of each Participant that is deemed invested in the
particular Investment Fund and the denominator of which is equal to the
aggregate of all amounts invested in the same Investment Fund. All investment
income deemed received from an Investment Fund shall be deemed reinvested in the
same Investment Fund. Expenses attributable to the acquisition of investments
shall be charged to the Supplemental Account (and respective sub-accounts
thereof) of the Participant for which such investment is deemed made.
3.5    Recordkeeping. The dollar amounts of any such Employee Contributions and
Company Matching Contributions for a Participant for each payroll period shall
be credited promptly upon the completion of such payroll period to the
appropriate sub-account of the Participant's Supplemental Account (an unfunded
bookkeeping account). The sum of the balance of a Participant's Supplemental
Employee Contributions Account and the vested balance of a Participant's
Supplemental Company Matching Contribution Account, as such sum varies from time
to time, shall be recorded on the financial books and records of the Company as
a liability owed to the Participant. The Administrator or its delegate shall
maintain such bookkeeping accounts as it deems necessary to administer this Plan
and shall calculate, or direct the calculation of, amounts in the Participants'
Supplemental Accounts. The Administrator's determination of the value of
Participants' Supplemental Accounts shall be final and binding upon all
Participants and on the Company. Participants will be furnished statements of
their Supplemental Account values at least quarter-annually.






--------------------------------------------------------------------------------



ARTICLE IV
PARTICIPANT-DIRECTION OF INVESTMENT
4.1    Participant-Directed Investment. Subject to Section 4.5 hereof, a
Participant may make elections as to the deemed investment of his Supplemental
Account in accordance with such procedures as are established and uniformly
applied by the Administrator or its delegate. The Administrator or its delegate
shall provide each Participant with a description of the Investment Funds
available for selection from time to time and such other relevant information
about the Investment Funds as it receives from time to time. The Participant's
investment election shall remain in force until revised by means of a subsequent
investment election becoming effective pursuant to Section 4.2 hereof. During
any period in which the Participant does not have an investment election in
force, the Participant shall be deemed to have elected an investment in the
Retirement Government Money Market Portfolio (or any substantially similar
approved Investment Fund which has been substituted therefor) until another
investment election subsequently becomes effective pursuant to Section 4.2
hereof.
4.2    Changes in Investment Direction and Transfers. Subject to Section 4.5
hereof, on any business day a Participant may elect to change his deemed
investment election as to subsequent contributions or to transfer amounts among
one or more of the Investment Funds then available by following notice
procedures established and uniformly applied by the Administrator or its
delegate. The Participant's notice of change or transfer shall be effective as
soon as reasonably practicable (as determined by the Administrator in its sole
discretion) after the Administrator or its delegate has received such notice.
4.3    Responsibility for Investment Elections. The selection of investment
choices among the Investment Funds available from time to time shall be the sole
responsibility of each Participant. The deemed investment return (or loss) with
respect to a Participant's Supplemental Account shall be determined solely by
the Participant's investment elections made in accordance with this Supplemental
Plan and the procedures established and uniformly applied by the Administrator
or its delegate. The availability of an Investment Fund to a Participant shall
not be construed as a recommendation for investment therein. Further, neither
the Company, any Participating Affiliate, the Administrator or its delegate, any
Employee nor the trustee of any trust which may be established by the Company in
accordance with Section 7.3 hereof is authorized to make any recommendation to
any Participant with respect to the selection of investments among the
Investment Funds.




--------------------------------------------------------------------------------



4.4    Participant's Risk. Each Participant assumes all risk connected with any
decrease in the market value of any of his Supplemental Account's deemed
investments. The value of the Participant's Supplemental Account and the payment
of any amount which may be or become due therefrom are not guaranteed by any one
or any entity.
4.5    Investment Restrictions. Temporary Suspensions of Plan Activities and
Investment Fund Transfers by Administrator. The provisions of this Section 4.5
shall apply notwithstanding any other provision of any other Section of this
Plan to the contrary. In accordance with its established and uniformly applied
procedures, the Administrator or its delegate may place certain restrictions or
limitations on the dollar amounts, percentages or types of investment elections,
transfers and/or allocations which are deemed made under the Plan. If the
Administrator changes the Plan's recordkeeper, the Administrator may temporarily
suspend certain Plan activities (including without limitation, distributions,
contribution percentage changes and investment allocations) in order to
facilitate the recordkeeping change. If an Investment Fund is eliminated by the
Administrator or its delegate, then the Administrator or its delegate may direct
that amounts deemed invested in the Investment Fund which was eliminated shall
be automatically transferred to another Investment Fund with similar investment
goals. After any such transfer by the Administrator or its delegate, further
investment changes may be made by the Participant in accordance with Section 4.2
hereof. Notwithstanding the foregoing provisions of this Section 4.5, no power
given the Administrator or its delegate in this Section 4.5 can be used after a
Change in Control to reduce or adversely affect in any way any benefit payable
to, or accrued by, a Participant (or his Beneficiary) hereunder.
ARTICLE V
VESTING
5.1    Vesting in Supplemental Employee Contributions Account. A Participant's
unfunded and unsecured interest in his Supplemental Employee Contributions
Account shall be 100% vested at all times.
5.2    Vesting in Supplemental Company Contributions Account. A Participant's
unfunded and unsecured interest in his Supplemental Company Matching
Contributions Account shall become 100% vested upon the earliest of the
following to occur:
(i)
Participant's completion of five (5) years of Continuous Service;

(ii)
Death of the Participant while employed by the Company;





--------------------------------------------------------------------------------



(iii)
Attainment of the Participant's 65th birthday while employed by the Company; or

(iv)
Occurrence of a Change in Control while the Participant is employed by the
Company.

5.3    Forfeitures. If a Participant terminates his employment, any portion of
his Supplemental Account (including any amounts credited after his termination
of employment) which is not payable to him under Article VI hereof shall be
forfeited by him upon such termination.
ARTICLE VI
DISTRIBUTION OF BENEFITS
6.1    Time of Distribution. The vested amount held in a Participant's
Supplemental Account hereunder shall become payable to him commencing on the
Participant's Payment Date. A Participant shall select a Payment Date at any
time and may make a separate election with respect to each year of deferrals,
however, such election shall not be valid until the one-year anniversary after
it is made. Accordingly, if a Participant elects a Payment Date but then
terminates employment prior to the one-year anniversary date, the election will
be void and distributions will commence as of the Participant's termination
date. Under no circumstance, however, may the commencement of benefits be
delayed beyond the later of 90 days after the Participant's termination date or
the first day of April of the year following the calendar year in which the
Participant attains age 70 ½.
6.2    Form of Distribution. If the value of the Participant's vested
Supplemental Account is less than $25,000, cash payment shall be made in a
single lump sum. If the value of the Participant's vested Supplemental Account
is $25,000 or more, cash payment will be made in five (5) approximately equal
annual installments, each installment calculated by dividing the then-current
value of the Participant's vested Supplemental Account by the number of
remaining installment payments. Alternatively, a Participant may make an
irrevocable Distribution Election to receive the entire vested balance of his
Supplemental Account in either a single cash payment or any number of annual
installments, each installment calculated by dividing then current value of the
Participant's vested Supplemental Account by the number of remaining installment
payments. A Participant may elect a Distribution Election at any time and may
make a separate election with respect to each year of deferrals, however, such
election shall not be valid until the one-year anniversary after it is made.




--------------------------------------------------------------------------------



Accordingly, if a Participant makes a Distribution Election but then terminates
employment prior to the one-year anniversary date, the election will be void and
distributions will commence under either the previously made election, if any,
or if there is no previously made election under the general five installment
rule set forth above.
Notwithstanding the foregoing provisions of this Section 6.2, if the employment
of a Participant shall be terminated within the three-year period immediately
following a Change in Control (other than by the Participant's death), the
entire balance of his Supplemental Account shall be paid to him in a single cash
payment, not later than the fifth (5th) business day following such termination.
6.3    Hardship Distributions. A Participant may receive a distribution of all
or a portion of his vested Supplemental Account in the event of an Unforeseeable
Emergency in the discretion of the Administrator. The amount provided as a
hardship distribution must be limited to the amount necessary to meet the need.
Any such hardship distribution shall not have any effect on the allocation of
future amounts to the Participant's Supplemental Account.
6.4    Distribution on Death. In the event of a Participant's death hereunder,
the then current value of his Supplemental Account shall be paid to his
Beneficiary in either a lump sum cash payment or annual installment payments for
a period not to exceed 15 years as determined in the discretion of the
Administrator.
6.5    Valuation of Supplemental Account. A Participant's Account shall be
valued for distribution purposes as of the date of distribution.
ARTICLE VII
GENERAL PROVISIONS
7.1    Administration. The responsibility to administer this Plan and to
interpret and carry out its provisions is hereby delegated to the Administrator.
The Administrator is hereby authorized to delegate any part or all of its duties
to such other administrators as it may appoint. The Administrator (or its
delegate) shall have the same rights, powers, duties and fiduciary obligations,
and operate with the same standard of care, with respect to this Plan and its
Participants as the Retirement Savings Plan Committee has and does with respect
to the Retirement Savings Plan and its participants.




--------------------------------------------------------------------------------



7.2    Benefit Review Procedure. The Administrator shall initially make all
determinations of eligibility for and the amount of benefits payable to a
Participant or his Beneficiary (hereafter referred to as the "Claimant"). If the
Administrator makes a decision which is adverse to the interests of any
Claimant, the Administrator shall furnish notice of the adverse decision to the
Claimant specifying the reason for the denial. The Claimant shall have the right
to request a redetermination of such decision by the Administrator within sixty
(60) days of receipt of the written notice of claim denial. The Employee Benefit
Plan Committee appointed by the Board shall promptly review the request for
redetermination, and within sixty (60) days submit its final decision to the
Claimant in writing.
7.3    No Right to Assets. Any Participant (or Participant's beneficiary) who
may have or claim any interest in or right to any compensation, payment or
benefit payable hereunder shall rely solely upon the unsecured promise of the
Company as set forth herein for the payment thereof and shall have the status of
a general unsecured creditor of the Company. The Plan constitutes a mere promise
by the Company to make certain benefit payments in the future. The right of any
Participant or beneficiary to benefits hereunder is strictly contractual.
Notwithstanding the foregoing provisions of this Article VII, Mine Safety
Appliances Company may, in its discretion, establish a trust to pay amounts
becoming payable by the Company pursuant to this Plan, which trust shall be
subject to the claims of the general creditors of Mine Safety Appliances Company
in the event of its bankruptcy or insolvency. Notwithstanding any establishment
of such a trust, the Company shall remain responsible for the payment of any
amounts so payable which are not so paid by such trust. If any such trust is
established, the trustee will not be required to invest trust assets in
accordance with the directions of Participants given in accordance with this
Plan, although the trustee, in its discretion, may so invest the trust assets.
Notwithstanding any provision of this Plan, all "investment powers" given to any
Participant over his Supplemental Account are actually powers to direct a deemed
investment of such Supplemental Account, thus determining the investment return
on the contributions deemed made to such Supplemental Account and the amount of
the benefit the Company must pay the Participant with respect to such
Supplemental Account. It is intended that this Plan shall be unfunded for
Federal income tax purposes and for purposes of Title I of ERISA. It is intended
that any trust established in accordance with this Section 7.3 shall be treated
as a grantor trust under the Code and that the establishment of such a trust
shall not cause Participants to realize current income on amounts contributed
thereto.




--------------------------------------------------------------------------------



7.4    No Contract of Employment. This Plan shall not be construed to establish
a guarantee of future or continued employment by the Company of any Participant.
7.5    Non-Alienation. Benefits payable under this Plan shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment, whether voluntary or involuntary, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish the same shall be void; nor shall any such distribution or
payment be in any way liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person entitled to such distribution or
payment. If any Participant or Beneficiary is adjudicated bankrupt or purports
to anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish any such distribution or payment voluntarily or involuntarily, the
Administrator, in its discretion, may hold or cause to be held or applied such
distribution or payment or any part thereof to or for the benefit of such
Participant or Beneficiary in such manner as the Administrator shall direct.
7.6    Payments to Minors or Incompetents. If the Administrator determines that
any person entitled to payments under the Plan is an infant or incompetent by
reason of physical or mental disability, it may cause all payments thereafter
becoming due to such person to be made to any other person for his benefit,
without responsibility to follow the application of amounts so paid. Payments
made pursuant to this provision shall completely discharge the Company, the
Plan, and the Administrator.
7.7    Construction: Choice of Laws. The provisions of the Plan shall be
construed, administered and governed under the laws of the Commonwealth of
Pennsylvania to the extent such laws are not preempted by ERISA or any other
federal laws which may from time to time be applicable. Whenever any words are
used herein in the masculine gender, they shall be construed as though they were
also used in the feminine gender in all cases where they would so apply, and
whenever any words are used herein in the singular form, they shall be construed
as though they were also used in the plural form in all cases where they would
so apply. Titles of Articles and Sections hereof are for convenience of
reference only and are not to be taken into account in construing the provisions
of this Plan.
7.8    Invalidity of Provisions. If any provision of the Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts of the Plan, but the Plan shall be construed and
enforced as if said illegal and invalid provision had never been inserted
herein.




--------------------------------------------------------------------------------



7.9    Amendment and Termination. The Company expects to continue the Plan
indefinitely, but specifically reserves the right, in the sole and unfettered
discretion of its Board, at any time, to amend, in whole or in part, any or all
of the provisions of the Plan and to terminate the Plan in whole or in part,
provided, however, that no such amendment or termination shall (i) reduce or
adversely affect the benefits payable under the Plan to a Participant (or his
Beneficiary) if the Participant's termination of employment with the Company has
occurred prior to such termination or amendment of the Plan, or (ii) reduce or
adversely affect the benefit to be paid with respect to the Participant on the
date of such termination or amendment, as compared with the benefit that would
have been payable with respect to the Participant if his employment had
terminated on the day before the Plan was so terminated or amended. Upon a
termination of the Plan, no further Supplemental Employee Contributions or
Supplemental Company Matching Contributions shall be made under the Plan, but
the Supplemental Accounts maintained under the Plan at the time of such Plan
Termination shall continue to be governed by the terms of the Plan until paid
out in accordance with such terms.
Doc. 127212




--------------------------------------------------------------------------------



APPENDIX A
MSA SUPPLEMENTAL SAVINGS PLAN SPECIFIED PAYMENT DATE
I _________________ hereby elect to have [ ] $    []    % of my vested
Supplemental Account paid upon the earlier of my termination of employment or
the following date:     ,
I understand that this election shall not be valid until the one-year
anniversary date of this election. I also understand that this election shall be
irrevocable and that by making this election,
I am also electing to receive the above benefits in the form of a single cash
sum.
I have made this election on this    day of    , 2    .


WITNESS:    PARTICIPANT:




















Approved by Administrator:














Date:






--------------------------------------------------------------------------------



APPENDIX B
MSA SUPPLEMENTAL SAVINGS PLAN DISTRIBUTION ELECTION






I _________________ hereby elect to have my benefits under the MSA Supplemental
Savings Plan paid in the following form:
[ ] A single cash sum payment.


[ ] Approximately equal annual installments.








I understand that this election shall not be valid until the one-year
anniversary date of this election. I also understand that this election shall be
irrevocable.






I have made this election on this    day of    , 2____.








WITNESS:    PARTICIPANT:




















Approved by Administrator:














Date:




